COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE

                                                                   417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                               Telephone: (302) 739-4397
                                                               Facsimile: (302) 739-6179

                                   August 12, 2016



 Joel Friedlander, Esquire                     David A. Jenkins, Esquire
 Friedlander & Gorris, P.A.                    Smith Katzenstein & Jenkins LLP
 1201 North Market Street, Suite 2200          1000 North West Street, Suite 1501
 Wilmington, DE 19801                          Wilmington, DE 19801

        Re:    In re Investors Bancorp, Inc. Stockholder Litigation
               C.A. No. 12327-VCS
               Date Submitted: August 5, 2016

 Dear Counsel:

        The board of directors of Investors Bancorp, Inc. (“Investors Bancorp” or

 the “Company”), comprised of ten non-employee directors and two executive

 officers, granted themselves substantial compensation in the form of stock awards

 following the completion of a mutual to stock public offering in mid-2014. The

 Company announced the compensation plan in a Schedule 14A Proxy Statement

 issued on April 14, 2016.      Shortly thereafter, five plaintiffs, Michael Logan,

 Ronald Raganella, Andrew Kaufman, Robert Elburn and Dieter Soehnel, filed

 three separate Verified Stockholder Derivative Complaints against the members of
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 2


the Investors Bancorp board alleging that the directors breached their fiduciary

duties by awarding themselves grossly excessive compensation.              Logan is

represented by the law firms of Friedlander & Gorris, PA (“F&G”) and Levi &

Korsinsky, LLP (“L&K”); Raganella and Kaufman are represented by the law

firms of F&G and Berman DeValerio (“B&D”); and Elburn and Soehnel are

represented by the law firms of Smith Katzenstein & Jenkins LLP (“SKJ”) and

Purcell Julie & Lefkowitz LLP (“PJL”).

      Unable to agree on a leadership structure, the parties and their counsel have

filed competing motions to appoint lead plaintiffs and lead counsel.1 For reasons I

articulated at the conclusion of the hearing on these cross motions, and need not

repeat here, I have determined that it is not in the best interests of the Company or

its stockholders to appoint all of the law firms competing for leadership as co-lead

counsel. Consequently, I am left to choose lead counsel as between highly skilled

attorneys who have all distinguished themselves in the field of stockholder

litigation. Under these circumstances, there is no clearly right answer.

1
  To be precise, Kaufman, Logan and Raganella have moved the Court for an order
appointing them as co-lead plaintiffs and F&G and L&K as co-lead counsel (with B&D
named as “additional counsel”). Elburn and Soehnel have moved for an order appointing
them as co-lead plaintiffs and SKJ and PJL as co-lead counsel.
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 3


         The Court’s analysis is guided by the Hirt factors, so named because they

were first identified in this form by Vice Chancellor Lamb in Hirt v. U.S.

Timberlands Service Co.2 They are:

                The quality of the pleading that appears best able to represent
         the interests of the shareholder class and derivative plaintiffs;

               T]he relative economic stakes of the competing litigants in
         the outcome of the lawsuit (to be accorded “great weight”);

               T]he willingness and ability of all the contestants to litigate
         vigorously on behalf of an entire class of shareholders;

                T]he absence of any conflict between larger, often
         institutional, stockholders and smaller stockholders;

               T]he enthusiasm or vigor with which the various contestants
         have prosecuted the lawsuit; [and]

               [The] competence of counsel and their access to the resources
         necessary to prosecute the claims at issue.3

         Of course, every case is unique and the facts that generate the controversy

over the appointment of lead plaintiff and counsel in representative litigation will


2
 2002 WL 1558342, at *2 (Del. Ch. July 3, 2002) (drawing heavily from Chancellor
Chandler’s decision in TWC Tech. Ltd. P’ship v. Intermedia Commc’ns., Inc., 2000 WL
1654504, at *4 (Del. Ch. Oct. 17, 2000)).
3
    Id. (footnotes and internal quotation marks omitted).
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 4


often cause the Court to dwell on certain of the Hirt factors while glossing over

others. This “nuanced and case-specific” manner in which the Court approaches

the appointment process helps to ensure that the Court achieves its ultimate goal of

establishing “a leadership structure that will provide effective representation” and

best serve the interests of the company and its stockholders.4 I will address the

Hirt factors that have informed my decision seriatim and in ascending order of

relevance to these facts.

      The Competence of Counsel

      As noted, all counsel involved in this dispute are highly competent. Indeed,

they are among the cream of the crop of lawyers who have dedicated their

practices to representing stockholders in corporate governance disputes.

Nevertheless, if this was the sole and dispositive factor, the scale would tip in favor

of the L&K/F&G team. Their track records are extraordinary and their collective

experience in representative litigation exceeds that of the PJL/SKJ team. But this

is not the only factor and, in this case, it is not the most persuasive factor.

4
 In re Del Monte Foods Co. S’holders Litig., 2010 WL 5550677, at *6 (Del. Ch. Dec. 31,
2010); see also In re Delphi Fin. Gp. S’holder Litig., 2012 WL 424886, at *1 (Del. Ch.
Feb. 7, 2012) (“[E]ach factor is given weight only to the extent that it bears on the
ultimate question of what is in the best interests of the plaintiff class.”).
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 5


          The Relative Economic Stakes of the Competing Litigants

          Hirt instructs that the Court is to give this factor “great weight.”5 The

premise underlying this factor is that a plaintiff with a greater stake in the outcome

is more likely to participate actively in the litigation and to monitor more carefully

his counsel’s prosecution of the action.6 The factor is given less weight, however,

when neither of the competing plaintiffs’ “stake is . . . large enough to demonstrate

a substantial relative difference” that would allow the Court to conclude that one

plaintiff will press the case more diligently than the other.7

          Investors Bancorp has 139,666,833 total outstanding shares. Three of the

plaintiffs have submitted affidavits in which they state their “stake” in the

Company.8 Logan owns 5,689 shares worth $63,204. This represents 100% of his

stock portfolio and 30% of his combined stock and mutual fund holdings. It

represents approximately .0041% of the outstanding stock of the Company.
5
    Hirt, 2002 WL 1558342, at *2.
6
    Wiehl v. Eon Labs, 2005 WL 696764, at *3 (Del. Ch. Mar. 22, 2005).
7
    Id.
8
  It is alleged in the Elburn/Soehnel complaint, at ¶13, that Soehnel owns “100 shares of
Investors Bancorp common stock”; it is alleged in the Kaufman/ Logan second amended
complaint, at ¶9, that Kaufman “owns 3,021 shares of the Company’s common stock.”
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 6


Raganella owns 51,096 shares worth $587,604, representing approximately 8% of

his investment portfolio and .037% of the total outstanding stock of the Company.

Elburn      owns   5,170   shares   worth   approximately    $59,455,    representing

approximately 10% of his investment portfolio and .0037% of the total outstanding

stock of the Company.

          While Raganella by far has the largest investment in the Company, and

Logan has the most to gain or lose in the litigation relative to the percentage of his

investment funds tied up in the Company, all of the putative lead plaintiffs have

significant investments at stake in this litigation and presumably all of them would

have incentive to participate in and monitor the progress of this litigation. Thus,

even though this factor favors the Kaufman, Logan and Raganella application,

none of the stock holdings among the plaintiffs are large or small enough to

“demonstrate a substantial relative difference” that would require the Court to give

this factor great weight under Hirt.9




9
    Id.
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 7


      The Enthusiasm and Vigor of Prosecution

      All counsel have demonstrated enthusiasm and vigor in the prosecution of

the action thus far and, if history is a guide, I have no doubt that lawyers on both

teams would continue to press the claims skillfully and with avidity after the

leadership structure is decided. The SKJ/PJL team, however, has worked the case

up more thoroughly and aggressively to date.

      Soehnel retained PJL on April 28, 2016, approximately two weeks after

Investors Bancorp issued the proxy statement in which it first announced the

awards of compensation at issue in this litigation. Elburn retained PJL on May 5,

2016. Consistent with prior guidance from our Supreme Court and from this

Court, PJL served the Investors Bancorp board of directors with demands for

books and records pursuant to 8 Del. C. § 220 (“Section 220”) on May 2 (on behalf

of Soehnel) and May 5 (on behalf of Elburn) as a means to investigate potential

derivative claims on behalf of the Company. 10 The Company responded on May 9

and May 16, respectively, by agreeing to produce the requested documents.


10
   See Rales v. Blasband, 634 A.2d 927, 934–35 (Del. 1993) (noting the importance of
utilizing the “tools at hand,” including books and records demands, to investigate
derivative complaints in order to overcome the pleading burdens imposed by Court of
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 8


      After confidentiality agreements were in place, the Company produced

approximately 1,500 pages of documents on May 31, 2016. PJL and SKJ filed

their derivative complaint for plaintiffs Elburn and Soehnel one week later, on

June 7, 2016. As discussed below, it is evident on the face of their complaint that

counsel utilized the documents received from the Section 220 demand extensively

to support their clients’ factual allegations.

      L&K and F&G chose not to make a Section 220 demand on behalf of their

clients. Instead, as they explain it, they chose to use other “tools at hand” to

investigate their derivative claims, including press reports and the Company’s

public SEC filings.11 They are critical of PJL’s decision to pursue books and

records because the public filings were more than adequate to tell the story of the

excessive compensation. The Company’s books and records, therefore, were not


Chancery Rule 23.1); King v. VeriFone Hldgs., Inc., 994 A.2d 354, 356 (Del. Ch. 2010),
rev’d on other grounds, 12 A.3d 1140 (Del. 2011) (“For years, our Supreme Court has
made clear that derivative plaintiffs should seek books and records and otherwise conduct
an adequate investigation into demand excusal before rushing off to file a derivative
complaint.”).
11
  See Rales, 634 A.2d at 934–35 & n.10 (noting that among the “tools at hand” available
to the derivative plaintiff are “a variety of public sources from which the details of a
corporate act may be discovered, including the media and governmental agencies such as
the Securities and Exchange Commission”).
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 9


needed to state the case. Moreover, the demand might well have led to prejudicial

delay if the Company balked at producing documents or, worse, forced

Section 220 litigation.   They also note that the Company could have placed

onerous conditions on the production of documents that could have minimized the

utility of any documents produced or otherwise disadvantaged the plaintiffs in this

litigation. Finally, they argue that the Court should be wary of placing too much

weight on the PJL books and records demand for fear that doing so might send a

message that a less compelling case for leadership will always be enhanced if

counsel, as a matter of course, regardless of utility or risk, begins the

representation with a Section 220 books and records demand.

      Of course, none of the risks identified by the L&K/F&G team materialized.

Nevertheless, I acknowledge that the tool of the books and records demand, in the

hands of less skilled counsel, might have caused more harm than good. In this

case, however, I am satisfied that the PJL/SKJ team knew how to wield the tool

while managing inherent risks so that the fruits of the effort could be exploited in
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 10


the form of a superior complaint.12 And, as explained below, that is precisely what

happened in this case.

         The Quality of the Pleadings

         There can be no one question that, especially with regard to representative

actions, Delaware courts recognize a “public policy interest favoring the

submission       of   thoughtful,   well-researched    complaints—rather     than    ones

regurgitating the morning’s financial press.”13 To that end, this Court recognizes

the relative quality of the pleadings as an important factor to consider when

competing counsel are vying for a leadership position.14 “[W]here one complaint

is stronger than another, this Court will not discount that complaint’s strength on

the grounds that the ‘other plaintiffs’ counsel could amend their complaints to

12
  I note that none of the plaintiffs have moved for expedited proceedings. Even so, if the
PJL/SKJ team sensed the Company was delaying production of books and records in an
effort to prejudice the prosecution of the underlying claims, or was imposing
unreasonable conditions on the production of documents, counsel easily could have
abandoned the Section 220 demand and filed their derivative complaint with the
information they could glean from the public record.
13
     Biondi v. Scrushy, 820 A.2d 1148, 1162 (Del. Ch. 2003).
14
   Delphi, 2012 WL 424886, at *2 (observing that the quality of the complaint is a
predictor for a more likely successful outcome and is a reflection of the “competence and
investigative diligence of the counsel who filed it”).
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 11


incorporate its allegations.’”15         Any such orientation would undoubtedly

“diminish[] the incentive for the lawyer filing the superior complaint to diligently

investigate and plead good cases in the future.”16

         Both complaints reflect investigative effort and the craftsmanship expected

of competent plaintiff’s counsel engaged in representative litigation in this Court.17

The complaint filed by the PJL/SKJ team, however, is superior.               The bigger

complaint is not always the better complaint. Nevertheless, it cannot escape notice

that the PJL/SKJ complaint is nearly twice as long as the complaint filed by

L&K/F&G. In this case, the additional content is not fluff. Rather, PJL/SKJ

utilized documents they obtained in their books and records demands, including

board and compensation committee meeting minutes, to provide meaningful,

additional factual support for their allegations.



15
     Id. (quoting Del Monte, 2010 WL 5550677, at *9).
16
     Id. (citing Del Monte, 2010 WL 5550677, at *9).
17
   I note that the competing complaints reveal that the attorneys would pursue essentially
the same legal theories (breach of fiduciary duty and unjust enrichment) to challenge the
allegedly excessive compensation awards. The difference between the complaints is the
extent of the factual detail offered to support these claims.
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 12


       This is especially so with regard to Elburn and Soehnel’s claim that the

approval of excessive compensation for the executive directors was part of a

single, interrelated, self-interested transaction, along with the approval of the non-

employee director compensation, such that both awards should be subject to entire

fairness review.18      Absent the connection, the board’s decision to approve

employee compensation might be entitled to business judgment rule deference.19

“In deciding whether to consider a sequence of transactions separately or

collectively, the Court reviews the circumstances surrounding the challenged

transactions, as alleged by the particularized facts of the complaint, to decide




18
   See In re Nat’l Auto Credit, Inc. S’holders Litig., 2003 WL 139768 at *9 (Del. Ch.
Jan. 10, 2003) (holding that the board’s approval of non-employee director compensation
is inherently self-interested such that it will be subject to entire fairness review, and that
employee compensation will also be deemed self-interested if it is found to have been
undertaken as part of an illicit quid pro quo); Telxon Corp. v. Meyerson, 802 A.2d 257,
265 (Del. 2002) (holding that “director self-compensation decisions lie outside the
business judgment rule’s presumptive protection”).
19
   Nat’l Auto, 2003 WL 139768, at *9–10. See also Brehm v. Eisner, 746 A.2d 244, 263
(Del. 2000) (applying the business judgment rule to board’s decision to award executive
compensation). According to both sets of complaints, the awards of compensation to the
executive directors were substantially larger than the awards to the non-employee
directors.
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 13


whether it can be reasonably inferred that those transactions constituted a single,

self-interested scheme.”20

         Using the fruits of their Section 220 demand, particularly meeting minutes,

the PJL/SKJ complaint recites with significant detail the Investors Bancorp board’s

historical compensation awards to support allegations that the board’s explanation

that it had earned the substantial awards at issue here was a pretext for greed. The

board minutes are also featured to support allegations that the board approved both

the employee and non-employee director compensation awards as part of a self-

interested, quid pro quo scheme. For their part, L&K/F&G rely principally upon

the circumstantial evidence of temporal proximity to allege that both compensation

awards are connected and reflective of an illicit quid pro quo.

         I will not say at this point whether either or both complaints would survive

the motion to dismiss that both sets of counsel predict is forthcoming. For now, it

suffices to say that the PJL/SKJ complaint provides more factual fodder for

counsel to work with should they be called to defend their pleading against alleged

failures to meet the more precise pleading standards contemplated by Rule 23.1 or


20
     Nat’l Auto, 2003 WL 139768 at *9.
In re Investors Bancorp, Inc. Stockholder Litigation
C.A. No. 12327-VCS
August 12, 2016
Page 14


to overcome the presumptions associated with application of the business judgment

rule.21

          After balancing the Hirt factors, I find that the vigor of prosecution

demonstrated by PJL and SKJ thus far, and the resulting superior quality of their

pleading, qualifies Elburn and Soehnel to serve as lead plaintiffs and PJL/SKJ to

act as co-lead counsel in this case.         Accordingly, I have entered an order

establishing this leadership structure.

                                          Very truly yours,

                                          /s/ Joseph R. Slights III


JRSIII/cap
cc: Kenneth J. Nachbar, Esquire
      Register in Chancery-K




21
     Id. at *7–8.